Citation Nr: 1703918	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for left tibia/fibula impairment prior to December 14, 2015 and in excess of 30 percent thereafter.

2. Entitlement to an evaluation in excess of 10 percent for scoliosis of the lumbar spine prior to December 14, 2015 and in excess of 40 percent thereafter.

3. Entitlement to service connection for a cervical spine disability, to include on a secondary basis. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to December 14, 2015.


REPRESENTATION

Veteran represented by:	Adam Luck, attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty from August 1966 to January 1969. He has been awarded a Purple Heart Medal among his awards and decorations.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a DRO hearing in October 2011, and a transcript of the hearing is of record. 

In September 2015, the Board issued a decision denying entitlement to service connection for a right hip disability and remanded the issues of entitlement to service connection for cervical spine disability, to include on a secondary basis, entitlement to an evaluation in excess of 20 percent for left tibia/fibula impairment, and entitlement to an evaluation in excess of 10 percent for scoliosis of the lumbar spine for additional development. 

Subsequently in September 2015, the Board received a Motion for Reconsideration essentially requesting that the September 2015 Board decision be vacated because it did not include the issue of entitlement to a TDIU.  

In October 2015, the Board issued a decision in which it vacated the September 2015 decision and simultaneously denied the Veteran's claim of service connection for a right hip disability.  The Board again remanded the remaining issues, including a claim for TDIU, to the agency of original jurisdiction (AOJ) for additional development.

The AOJ issued a rating decision in December 2015, in which it granted, effective December 14, 2015, the Veteran's claim of TDIU, basic eligibility to Dependents Educational Assistance, an increased rating of 20 percent for peripheral neuropathy of the left lower extremity, an increased rating of 30 percent for left distal tibia and fibula impairment, and an increased rating of 40 percent for scoliosis of the lumbosacral spine.  However, as this grant does not represent a total grant of benefits sought, the Veteran's claims for increased ratings remain pending before the Board. AB v. Brown, 6 Vet. App. 35 (1993).
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issues of entitlement to a rating in excess of 40 percent for a low back disorder after December 14, 2015, entitlement to a TDIU prior to December 14, 2015, and entitlement to service connection for a cervical spinal disorder are remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDINGS OF FACT

1.  The Veteran's tibia and fibula impairment has as likely as not more nearly approximated malunion with marked knee or ankle disability during the entire appeal period.  Nonunion with loose movement has not been shown.  

2.  Separate service connection is in effect for severe damage to Muscle Groups XI and XII, postoperative, (to include the left knee and shortening of the leg), with a 30 percent rating assigned.  (This disability is not at issue herein.) 

3.  Prior to December 14, 2015, the Veteran's back disorder manifested as limitation of flexion to 80 degrees or greater with no incapacitating episodes.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a rating of 30 percent rating, but no higher, for left tibia/fibula impairment are approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2016).

2.  Prior to December 14, 2015, the criteria for a rating in excess of 10 percent for a low back disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in July 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. The claimant has been notified of the need for medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment. The case was most recently adjudicated in a December 2015 supplemental statement of the case.

VA has fulfilled its duty to assist. The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period. The Veteran was afforded pertinent VA examinations in September 2009, November 2009, October 2011, and December 2015. The examiners reviewed the claims file, performed examinations of the Veteran, and provided findings and opinions with sufficient detail for the Board to make a decision.  The reports are deemed adequate with respect to these claims. 

These matters were before the Board in October 2015, at which time they were remanded for additional development.  The AOJ has complied with the remand directives as to the issues herein decided.  See Stegall v. West, 11 Vet. App. 268 (1998).  Other needed development is discussed below.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993). The appeal is now ready to be considered on the merits.

Increased ratings claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally, Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). However, the current level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Furthermore, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart, supra.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. See 38 C.F.R. § 4.3. 

Law and analysis - left tibia and fibula fracture residuals

The Veteran is rated under Diagnostic Code 5262 at 20 percent prior to December 14, 2015 and 30 percent thereafter.  This rating is for impairment of the tibia and fibula, secondary to fractures received as a result of a missile injury sustained in Vietnam.  A 20 percent rating contemplates malunion with moderate knee or ankle disability.  A 30 percent rating contemplates malunion with marked knee or ankle disability.  A 40 percent rating may be assigned where there is nonunion with loose movement requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

As has been noted above, a separate 30 percent rating has been assigned for severe muscle damage to the muscle groups involved, and that rating is said to contemplate some knee impairment as well as shortening of the leg.  That matter is not currently on appeal.  Since the muscle damage of the groups involved concerns primarily ankle and foot motion, consideration herein will focus on knee impairment.  The provisions of Code 5262 can be said to encompass pain, impairment of motion, and instability.

As such, the Board will consider all applicable rating criteria, particularly in consideration of avoiding pyramiding and properly compensating the Veteran for his symptoms.  See Butts v. Brown, 5 Vet. App. 532 (1993) (noting that the choice of diagnostic code should be upheld if supported by explanation and evidence).

Diagnostic Code 5257 addresses other knee impairment, including recurrent subluxation or lateral instability of the knee and provides a 10 percent rating for "slight" symptoms, a 20 percent rating for "moderate" symptoms, and a 30 percent rating for "severe" symptoms. Id. 

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg. A 10 percent rating is assigned when flexion is limited to 45 degrees. A 20 percent rating is assigned when flexion is limited to 30 degrees. A 30 percent rating is assigned when flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg. A 10 percent rating is assigned when extension is limited to 10 degrees. A 20 percent rating is assigned when extension is limited to 15 degrees. A 30 percent rating is assigned when extension is limited to 20 degrees. A 40 percent rating is assigned when extension is limited to 30 degrees. A 50 percent rating is assigned when extension is limited to 45 degrees. 

Normal range of motion of the knee is to 140 degrees flexion and to 0 degrees extension. Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (September, 2004).

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98 (August 1998). VA's General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. Id. 

The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14. 

The Veteran may not be assigned separate ratings under both Diagnostic Code 5257 or 5260 or 5261 and Diagnostic Code 5262. As stated above, Diagnostic Code 5262 provides ratings for impairment of the tibia or fibula, assigning ratings for malunion of the tibia and fibula with "knee or ankle disability" or nonunion of the tibia and fibula with loose motion, requiring a brace. 38 C.F.R. § 4.71a. Malunion is "union of the fragments of a fractured bone in a faulty position." Dorland's Illustrated Medical Dictionary 1100 (32nd ed. 2012). Nonunion is the "failure of the ends of a fractured bone to unite." Id. at 1289. Disability from malunion of the tibia shaft is produced mainly by rotational deformity, lateral and posterior bowing, and usually some degree of shortening. See Canale & Beaty, Campbell's Operative Orthopaedics 2931 (12th ed. 2012). Symptoms may include ankle, knee, or back pain, gait disturbances, and a cosmetically unacceptable deformity. Id. A malunited fracture may also impair function and interfere with proper balance or gait in the lower extremities. Id. at 2971. 

The Court has held that the regulatory definition of "disability" is the "impairment of earning capacity resulting from such diseases or injuries and their residual conditions." Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). Further "impairment" is "any abnormality of, partial or complete loss of, or the loss of the function of, a body part, organ, or system" that is "due directly or secondarily to pathology or injury and may be either temporary or permanent." Dorland's Illustrated Medical Dictionary at 922. Thus, the requirement of knee or ankle "disability" under Diagnostic Code 5262 is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability. The other requirement under Diagnostic Code 5262 is that there be malunion or nonunion of the tibia and fibula. 

Diagnostic Codes 5257 and 5262 overlap by providing ratings based, at least in part, on symptoms of instability and subluxation.  Diagnostic Code 5260 for limitation of knee flexion also overlaps with Diagnostic Code 5262, as the ratings contemplate symptoms of nonunion or malunion with a level of knee or ankle disability, arguably encompassing any limited motion. 

The Veteran underwent a VA examination in September 2009.  The examiner noted that he currently had a nonunion of the midshaft fibula fracture; however, he had united his distal tibia fracture.  The Veteran reported aching pain in that area.  

A physical examination revealed a deformity of the left distal tibia with a bow with varus angulation to it and rotational deformity.  There was no pseudoarthrosis and no intraarticular involvement.  There was malunion.  It was nontender and revealed no drainage.  The Veteran reported occasional edema due to the injuries.  He had no painful motion, erythema, or locally increased temperature. His gait was slightly limping in the left lower extremity and he had functional limitations in standing for an hour or walking long distances.  The Veteran had no callosities, ankylosis, joint involvement, or unusual shoe wear pattern.  He did have a two inch leg length discrepancy by measurement from the anterior-superior iliac spinous process to the tip of the medial malleolus compared to the right.  The examiner diagnosed a healed malunion with deformity of the left distal tibial fracture nonunion of the midshaft fibular fracture.  

The Veteran appeared at a hearing before a Decision Review Officer in October 2011.  With regard to his left leg disorder, he testified that he experienced increased edema and severe deep pain with ambulation.  

The Veteran was afforded a VA examination of the leg in October 2011.  The examiner noted diagnoses of open fracture of the left tibia, osteomy left fibula, and malunion left tibia fracture.   By way of medical history, the examiner recounted that the Veteran 

sustained an open fracture of his left tibia from shell fragments from a presumed rocket attack in the RVN.  His surgeons debrided the wounds and casted his leg with windowing in the cast to allow wound management.  His fracture delayed uniting and the left fibula was osteomized to allow closure of the gap between the proximal and distal tibia sections. His fracture eventually united.  He has a varus angulation of the left tibia of -22 degrees with -25 degrees of recurvatum and internal rotation of -30 degrees.

A physical examination showed the Veteran had flexion of the left knee to 100 degrees, with objective evidence of pain at 5 degrees and no limitation of extension.  The Veteran was able to perform repetitive use testing with no additional limitations.  The Veteran denied flare-ups. Functional impairment was the result of decreased range of motion, pain, deformity, and disturbance of locomotion.  Muscle strength testing showed active movement against some resistance.  Joint stability testing was normal and there was no evidence of recurrent patellar subluxation or dislocation.  The Veteran had a leg length discrepancy of two inches on the left leg.  The Veteran's left leg disorder requires constant use of a brace and cane.     

A July 2012 orthopedic treatment record showed the Veteran had tenderness over the medial joint over the knee and pain in his ankle.  The physician recommended an MRI of the left knee to evaluate for possible torn meniscus.  

In a March 2014 treatment record, the Veteran's range of motion of the left knee was within normal limits.  In a December 2014 treatment record, the Veteran's orthopedist stated that the Veteran continued to have pain in the left knee and low back and pain and giving way of the left ankle.  The Veteran has bracing of the back and left knee, and left ankle. 

On examination of the left knee, the Veteran had a positive lying straight leg raise, 1-2 patellar tendon reflex, and 1-2 Achilles deep reflex.  The Veteran had -5 degrees of full extension and 100 degrees of flexion.  He also had crepitation with range of motion on the left knee and mild swelling.  Physical examination of the left ankle showed decreased range of motion and crepitation with range of motion,  

The orthopedist assessed "mechanical short leg of the left lower extremity due to a service related injury of the left tibia. #2 posttraumatic degenerative joint disease of the left knee due to 41. #3 acquired mechanical scoliosis due to #1 - #4 arthropathy of left lower extremity due to #1 and #3. #5 left ankle arthritis and instability due to the mechanical short leg."

The Veteran underwent a VA examination in December 2015.  The Veteran reported swelling below the left knee, especially with prolonged standing.  He denied redness and increased warmth but reported giving way of the left knee and leg.  There was constant pain, particularly in the medial aspect of the knee and tibia.  The Veteran utilizes a knee brace at all time.  His function limitations consist of avoiding lifting and prolonged standing and limited walking more than one block.  

The Veteran's range of motion of the left knee was limited to 20 degrees of extension and 90 degrees of flexion with evidence of pain on weight bearing.  Tenderness in the anserine bursa was noted with no tenderness of the medial or lateral joint lines.  There was also objective evidence of crepitus.  The Veteran was unable to perform repetitive use testing due to excessive pain.  The examiner found the examination to be medically consistent with the Veteran's statements regarding functional loss with repetitive use over time.  Muscle strength testing of the left knee showed 3 out of 5 for forward flexion and 4 out of 5 for extension.  The examiner also found muscle atrophy.  

The Veteran reported a history of slight recurrent subluxation but not lateral instability.  Joint stability testing could not be performed due to limited range of motion and the Veteran's pain level.  The Veteran also reported intermittent left knee swelling.  The examiner further noted that the Veteran has tibial and/or fibular impairment, specifically leg length discrepancy. The Veteran had a left fibula osteotomy in the 1960s, the residual symptoms of which were persistent pain and leg length discrepancy. The Veteran regularly uses a brace and cane for ambulation.  Diagnostic studies showed moderate degenerative joint disease of the left knee.  

The examiner opined that the functional impact of the Veteran's left leg and knee disabilities is that he is limited in standing and walking and avoids squatting and kneeling.  The examiner acknowledged that the Veteran had not worked in three years as a result of his knee and back disorders, as his previous employment required prolonged standing and walking, which the Veteran was not capable of performing.  The examiner further opined that the Veteran's left knee and leg disorders have a substantial adverse impact on his functional capacity in an occupational environment but do not render him incapable of maintaining substantially gainful employment as a sedentary occupation is medically feasible. 

After reviewing all the pertinent evidence, the Board concludes that the impairment of the tibial and fibula more nearly approximates marked knee or ankle impairment, throughout the appeal period.  As such, with resolution of reasonable doubt in the Veteran's favor a 30 percent rating is warranted throughout the appeal period.  There are indications of limitation of motion throughout the period, more severe as of December 2015, with the use of aids in ambulation.  It is noted, however, that when stability testing was conducted, there were no findings of instability or subluxation.

A rating in excess of 30 percent, however is not warranted.  As discussed above, the rating contemplates limitation of motion and pain on motion.  Nonunion with loose movement has not been demonstrated.  While an examiner in 2009 noted nonunion, it appears that this is not true nonunion as discussed above as there is a bony connection.  In any event loose movement is not present.  Thus, a rating in excess of 30 percent for the appeal period is not warranted.

The Board has also considered whether ratings are warranted for limitation of motion under Diagnostic Codes 5260 or 5261.  Although the September 2009 VA examination did not contain range of motion findings, the October 2011 VA examination showed flexion to 100 degrees and no limitation of extension.  A March 2014 treatment records showed range of motion of the left knee was within normal limits.  Therefore, the Veteran is not entitled to higher ratings for limitation of motion.  

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the Board finds no basis for further compensation under these principles.  The Veteran has credibly reported symptoms of left knee and leg pain, the necessity of a brace, and limitation on function due to pain.  He has been provided the assigned rating under Diagnostic Code 5262, and no higher ratings are warranted for disabilities of the knee unless ankylosis is shown.  

Consequently, the preponderance of the evidence indicates that a rating of 30 percent, and no higher, for impairment of the tibia and fibula with marked knee or ankle disability is granted for the entire period on appeal.  

Law and analysis - lumbar spine disorder

For the period prior to December 14, 2015, the Veteran's lumbar spine disability has been rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237 under the General Formula for Diseases and Injuries of the Spine for noncompensable limitation of motion due to pain. From December 14, 2015, the Veteran's rating was increased to 40 percent based upon forward flexion of the thoracolumbar spine to 30 degrees or less.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Treatment records from 2009 showed continued complaints of low back pain.  The Veteran denied bowel or bladder incontinence.  Radiating pain down his left leg was noted.  In April 2009, a physician found "only fair flexion of spine" and "tenderness on palpation of lumber spine." An April 2009 MRI of the lumbar spine showed mild degenerative disc changes and a moderate to large disc herniation with extrusion, resulting in mild spinal stenosis.  A July 2009 physical therapy record showed the Veteran had range of motion of the lumbar spine within functional limits but with pain.  

A September 2009 VA examination of the spine showed the Veteran reported lower back pain that radiated into his right and left buttocks and down his left leg and thigh.  The pain worsens with ambulation.  He denied the use of an assistive device or brace and did not note any bowel or bladder incontinence or numbness associated with the radiating pain.  The Veteran also did not have any incapacitating episodes in the prior 12 months.

A physical examination revealed a slightly limping gait on the left.  The Veteran's range of motion was forward flexion to 80 degrees with right-sided pain and tenderness; extension to 10 degrees; and bilateral rotation and flexion to 20 degrees without pain.  There were no additional limitations following repetitive use other than increased pain without further loss of motion.  There were no flare-ups and no effect on incoordination, fatigue, weakness, or lack of endurance.  

The Veteran appeared at a hearing before a Decision Review Officer in October 2011.  With regard to the scoliosis, he stated that he had severe pain in the lumbar and cervical areas with decreased mobility, and painful movement while bending.  He denied having to leave work due to his back pain, but stated that he would sit and take it easy as much as possible.

The Veteran was afforded a VA examination of the spine in October 2011.  The examiner diagnosed a herniated disc with left S1 radiculopathy.  The Veteran denied flare-ups.  A physical examination showed flexion to 80 degrees with objective evidence of pain at 0 degrees; extension to 10 degrees with no objective evidence of pain; and bilateral flexion and rotation to 20 degrees with no objective evidence of pain.  The Veteran was able to perform repetitive use testing with no additional limitations.  There was no guarding or muscle spasm of the thoracolumbar spine and no muscle atrophy.  Testing further showed the Veteran had a moderate radiculopathy of the left lower extremity but no additional neurologic abnormalities, such as bowel or bladder incontinence.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  

A July 2012 orthopedic treatment record showed the Veteran had tenderness over the lumbar spine and positive straight leg raise bilaterally and a cross table straight leg raise was positive bilaterally.  

In a December 2014 treatment record, the Veteran's orthopedist stated that the Veteran continued to have pain in the left knee and low back and pain and giving way of the left ankle.  The Veteran has bracing of the back and left knee, and left ankle.  A physical examination of the low back showed decreased range of motion on flexion and extension as well as bilateral bending.  He had some decreased sensation in the L5 dermatome.  The orthopedist assessed acquired mechanical scoliosis. 

The Veteran also underwent a VA examination of his back in December 2015.  The examiner noted a diagnosis of scoliosis of the lumbar spine.  The Veteran reported increasing intensity of his chronic low back pain over the prior two years.  He also reported an increased frequency of falls and limitation of motion, particularly forward flexion.  He stated that flares occur sporadically and are unpredictable.  

Range of motion testing showed the Veteran had forward flexion to 25 degrees, extension to 0 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 25 degrees with pain at the ends of all ranges.  There was objective evidence of tenderness over the lumbar spine.  The Veteran was not able to perform repetitive use testing due to excessive pain with attempted repetitive use.  The examiner noted no muscle spasm or guarding and that the Veteran's localized tenderness did not result in abnormal gait or spinal contour.  

The examination also revealed that muscle strength testing showed no muscle movement for the left ankle for flexion or dorsiflexion.  The Veteran's deep tendon reflexes of the left knee and ankle were absent and a sensory examination showed decreased sensation on the left upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The Veteran reported severe intermittent pain and numbness of the left lower extremity. And the examiner indicated a moderate left sided radiculopathy.  

The examiner recorded the Veteran's history that he had intervertebral disc syndrome of the thoracolumbar spine requiring bed rest prescribed by a physician having a total duration of at least six weeks during the past twelve months.  It was noted this finding was based on information from the appellant without documentation.

The Board finds that prior to December 14, 2015, the preponderance of the evidence is against finding that the Veteran's spine disorder warrants a rating in excess of 10 percent.  Range of motion findings from October 2011 show flexion to 80 degrees with no muscle spasm or guarding.  The December 2014 treatment record showed decreased range of motion but did not specify the degrees of movement.  Additionally, the VA examiner noted that the Veteran did not have IVDS. 

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2016). See DeLuca, supra, Mitchell, supra. The Board recognizes the Veteran's complaints of pain and functional loss as a result of his lumbar spine disability.  Although the October 2011 VA examiner reported that the Veteran demonstrated forward flexion of the lumbar spine to 80 degrees with pain beginning at zero degrees, the examiner noted that it did not appear that there was any increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination. The Board has considered the Veteran's complaints of pain throughout the range of motion, but finds that his spine is not functionally limited to zero degrees as a result.  

The Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45. The Board further finds that the current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his lumbar spine disability. See 38 C.F.R. §§ 4.41, 4.10 (2016).

The Board has considered whether separate ratings are warranted for neurological abnormalities.  There is no evidence of bowel and bladder impairment and therefore, no evaluation is warranted on that basis.  Additionally, the record shows a peripheral neuropathy of the left lower extremity but the Veteran is already in receipt of service connection for that disorder and an appeal of this rating is not presently before the Board. 

Thus, based on the aforementioned evidence, prior to December 14, 2015, the preponderance of the evidence is against finding that Veteran has approximated the schedular requirements for an evaluation in excess of 10 percent for his lumbar spine disorder.   

The RO has assigned a 40 percent rating for the low back disorder effective December 14, 2015, the date showing a decrease in the range of back motion.  Consideration of a further increase as of that date is considered in the Remand section below.

Extraschedular rating

The Board has also considered whether extraschedular evaluations are warranted under 38 C.F.R. § 3.321 (b)(1). The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). The evidence in this case does not show such an exceptional disability picture. Comparison between the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology. The Veteran and his representative have not identified any symptoms not recognized by the rating criteria. 

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In summary, the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1) have not been met.


ORDER

An increased rating of 30 percent, but no more, for left tibia/fibula impairment is granted throughout the appeal period.  The appeal is allowed to this extent subject to the law and regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for a low back disorder prior to December 14, 2015 is denied.


REMAND

Remand is necessary prior to adjudicating the Veteran's claims of service connection for a cervical spine disorder and entitlement to a total disability rating for individual unemployability.  Additional development is also needed concerning the rating of the low back disorder after December 15, 2015.

The Veteran was afforded a VA examination in September 2009.  The examiner opined that the cervical spine is not secondary to the lumbar spine.  Rather, "this is more likely than not the result of aging and posture." However, the examiner did not state whether the Veteran's lumbar spine disorder or left leg disorder has an effect on his posture.

The Veteran submitted a private July 2012 treatment record in which the physician stated that the Veteran has a cervical spine disorder that the Veteran knows to be service related.  However, the physician opined that the Veteran had "cervical spondylosis and stenosis that is probably work related."

In December 2015, the Veteran underwent a VA examination to obtain an opinion regarding the etiology of his cervical spine disorder.  The examiner opined that the "Veteran has degenerative arthritis changes in the cervical spine which are the result of aging (Veteran is 69 years old).  His symptoms began many years after separation from active service.  The cervical spine condition was neither caused nor aggravated by his service-connected disabilities, to include the lumbar spine and knee conditions."  However, the examiner did not provide a rationale in support of this opinion regarding aggravation.  

As a result, the Board finds these opinions to be inadequate.  Therefore, remand is necessary to obtain an adequate opinion prior to adjudication. 

Regarding the Veteran's TDIU claim, additional development is necessary.  Given the Board's decision herein with an increased rating for left leg impairment, subsequent initial review of the earlier period is warranted.  However, the October 2015 Board remand directed the AOJ to obtain an opinion from "an appropriate medical professional to comment on the effects of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation. The examiner must address the functional impact of the Veteran's service-connected disabilities, considered in combination, on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience."  

The December 2015 VA examiner provided two opinions regarding the impact of the Veteran's left tibia/fibula disorder and the Veteran's low back disorder on his employability.  Specifically, she opined that the Veteran's left leg disorder had "a substantial adverse impact on his functional capacity but did not render him incapable of mainlining substantially gainful employment. A sedentary occupation is medically feasible." The examiner also opined that the Veteran's back disorder "has a substantial adverse impact on his functional capacity in an occupational environment. The limitation in sitting would make even sedentary work difficult for this veteran."  A TDIU was granted to the Veteran pursuant to that opinion.  However, no opinion was provided regarding the combined effects of the Veteran's service-connected disorders in accordance with the October 2015 remand directives prior to December 2015.  Therefore, remand is necessary for the AOJ to comply with the remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Board finds that the issue of entitlement to a TDIU prior to December 14, 2015 is inextricably intertwined with the pending claim of service connection for a cervical spine disorder and remand is necessary pending development and adjudication of that issue.

Finally, at the December 2015 spinal examination, the Veteran reportedly told the examiner he had undergone significant periods of incapacitation, reportedly on doctor's orders.  This notation was made and it was noted that it was the Veteran's reported history without documentation.  Documentation of this degree of incapacitation might provide a basis for a higher rating from December 2015.  As such, the Veteran will be provided an opportunity to provide such documentation.

Accordingly, the case is REMANDED for the following actions:

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c).

1. Obtain any outstanding relevant treatment records.  Specifically, request of the Veteran all needed information concerning periods of incapacitation that he had over the appeal period concerning his low back that reportedly was described by a physician.  The Veteran's assistance in identifying and obtaining these records and or appropriate documentation of these periods should be requested as needed.  All attempts at obtaining documents should be set forth in the claims folder.

2. Schedule the Veteran for an appropriate VA examination in conjunction with his claim for service connection for a cervical spine disorder. The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed and all clinical findings reported in detail. A thorough history should be obtained from the Veteran. 

The examiner should provide an opinion as to the following:

a. Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any cervical spine disorder present had its onset during active service or is related to any in-service disease, event, or injury.

b. Whether is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's cervical spine disorder is secondary to his service-connected disorders, including but not limited to his lumbar spine strain, and left lower leg pathology, including any effects of the Veteran's posture.

c. Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's cervical spine disorder was aggravated by (i.e., caused an increase in severity of) any service-connected disorder including but not limited to his lumbar spine strain and/or left leg pathology, including any effects of the Veteran's posture.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of cervical spine impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3. After the above, the AOJ will ask an appropriate medical professional to comment on the effects of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation prior to December 14, 2015.  The examiner must address the functional impact of the Veteran's service-connected disabilities, considered in combination, on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience. The examiner must not consider the Veteran's nonservice-connected disabilities or his age. A complete rationale for all opinions must be provided. 

4. Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

5. Finally, readjudicate the claim. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond. The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


